Plaintiff, Courson, sued the Alabama Fuel  Iron Company in an action of malicious prosecution. Verdict and judgment went for defendant, but, upon plaintiff's motion for a new trial, a venire de novo was awarded by the court, and from that order this appeal is prosecuted according to the statute in such cases made and provided.
Defendant owned a mining camp at Acmar. Jim Herring occupied one of defendant's houses under a written contract of lease, clauses of which read as follows:
"This lease is entered into by lessor because of the employment by lessor of lessee. * * * It is understood and agreed that the premises rented are a part of the plant facilities of the lessor. * * * Necessary ingress and egress over the adjoining premises of lessor to reach the nearest public highway are hereby given to lessee and the members of his family living with him; however, a way of ingress and egress may be designated by lessor, to the enjoyment whereof lessee and the members of his family living with him will thereafter be restricted; and lessor may at any time forbid ingress and egress over the adjoining premises of lessor to reach said premises to any and all persons other than lessee and the members of his family living with him."
Defendant had caused plaintiff to be arrested and prosecuted on a charge of trespass after warning because, as defendant's evidence went to prove, plaintiff, after warning, had gone upon its premises in order to deliver a can of oil to his customer, the wife of Jim Herring. The trial court, by admitting the lease contract in evidence, and by the giving and refusal of special instructions requested by defendant and plaintiff, indicated its judgment that the clause set out above witnessed a valid contract between defendant and Herring. The motion for a new trial was based exclusively on the ground that the court had erred in that judgment and the rulings giving it effect. We must assume, therefore, that the court's final conclusion was that the indicated clause of the lease contract was not enforceable against its tenant, Herring, or persons passing over defendant's premises to get to the premises held and occupied by Herring upon the latter's invitation, express or implied, or upon any business or errand which would have been lawful in the absence of the clause in question. The *Page 574 
correctness of this conclusion is the sole question presented for decision.
The premises were the private property of appellant. It had the right to impose such terms upon the use of its property, not forbidden by specific law or public policy, as its interest dictated, and, the tenant consenting, the stipulations of the contract of lease became obligatory on both parties. Thousand Island Park Association v. Tucker, 173 N.Y. 203, 65 N.E. 975, 60 L.R.A. 786. The contract shows a common intention that appellant's property not included in the lease should remain subject to its control, and, with a saving in favor of lessee and the members of his family living with him, should have a right to determine who might go upon or be excluded from it. True, of course, in the absence of the stipulation in question, appellant's lessee would have had a way of necessity over the dominant estate which all persons might, with his permission, use as occasion required for the transaction of business with him; but, as noted by this court in Tutwiler Coal Co. v. Tuvin,158 Ala. 666, 48 So. 79, such way is a matter of presumption, and may be limited or restricted by special contract.
Here we have a special contract limiting the use of appellant's other property for passage to the leased premises. The parties on either part were competent to enter into this contract; by it their respective rights are defined in clear and unambiguous terms, leaving nothing to intendment by implication; they entered into it freely so far as the record shows, and we are not advised of any principle of law or reasonableness that would prevent its enforcement. Neither court nor jury have authority to deprive appellant of the full exercise of the rights reserved in its own property. And, if these conclusions are correct, the contract in question witnesses a valid exercise of appellant's proprietary rights in its property, and its stipulations are due to be respected by the courts.
An even stronger case, upholding the rights of the owner of the dominant estate under a lease contract of this character, is Harris v. Keystone Coal  Coke Co., 255 Pa. 372, 100 A. 130. Nor does Tutwiler Coal Co. v. Tuvin, supra, which counsel invite the court to consider, hold anything to the contrary; rather, it supports the conclusion stated.
The court erred in granting a new trial; its judgment to that effect will be set aside, and a judgment entered here restoring the judgment for appellant to its original place upon the minutes of the trial court.
Reversed and rendered.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.